Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Note: In order to better show what is and is not taught by the references, Examiner shows some words underlined. Words that are underlined indicate teachings of the cited reference, and may not specifically be claimed.

1-4, 6-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. (US20160366281, Hamada) in view of Morita et al. (US20170034477, Morita).

As to claims 1, 12-14:
Hamada shows a communication terminal, a corresponding method, and a corresponding non-transitory recording medium, and a corresponding communication system, comprising circuitry configured to:
transmit a participation request for requesting participation in a remote conference being conducted between one or more other communication terminals, to a communication management apparatus that manages data being shared between the other communication terminals (¶ [0045], [0174]) (e.g., the starter terminal 80 (the electronic blackboard 20a) has the transceiver unit 61 make a request for content of the destination list to the transmission control system 50 via the communication network);
receive screen data of a display screen being currently displayed at the other communication terminals from the communication management apparatus, the screen data of the display screen being one of a plurality of items of screen data generated at at least one of the other communication terminals in the remote conference (¶ [0191]) (e.g., the starter terminal 80 transmits contents data to the destination terminal 81 and the participating terminal 86 via the transmission control system);
and control a display to display the display screen based on the screen data that is received (¶ [0041]) (e.g., the transmission system may include a communication system that mutually transfers information, emotions, and the like among multiple terminals; a TV (video) conference system or the like may be considered as an example).
Hamada fails to specifically show: the remote conference having already been started before the participation request is transmitted.
Morita teaches: videoconferencing systems and television conference systems (¶ [0005]). Morita further teaches: transmit a participation request for requesting participation in a remote conference being conducted between one or more other communication terminals, to a communication management apparatus that manages data being shared between the other communication terminals, the remote conference having already been started before the participation request is transmitted (¶ [0142]) (e.g., the user of the transmission terminal 10aa transmits an invitation report to the transmission management system 50 (step 350). The invitation report indicates a report for allowing other transmission terminals 10 to attend the TV conference that has already established the session). 
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Hamada and Morita before the effective filing date of the invention, to have combined the teachings of Morita with the communication terminal, a corresponding method, and a corresponding non-transitory recording medium, as taught by Hamada. 
One would have been motivated to make such combination because a way to establish a session between two or more transmission terminals would have been obtained and desired, as expressly taught by Morita (¶ [0131]).

As to claims 2, 15, Hamada further shows:
wherein the circuitry is further configured to:
receive conference information on the remote conference from the communication management apparatus in response to the participation request  (¶ [0041]) (e.g., the transmission system may include a communication system that mutually transfers information, emotions, and the like among multiple terminals; a TV (video) conference system or the like may be considered as an example);

transmit a data acquiring request for acquiring the screen data of the display screen to the communication management apparatus (¶ [0199]) (e.g., the transmission control system 50 transmits the contents data being image data, and the terminal ID of the starter terminal 80 (the electronic blackboard 20a) as the transmission source, to both the electronic blackboard 20b and the call terminal 10aa);
and receive the screen data of the display screen, transmitted from the communication management apparatus in response to the data acquiring request (¶ [0199]) (e.g.,  the transceiver unit 61 of the electronic blackboard 20b and the transceiver unit 11 of the call terminal 10aa receive the contents data being image data and the terminal ID of the starter terminal 80 as the transmission source).

As to claims 3, 16, Hamada further shows:
wherein the circuitry is configured to 
identify the screen data of the display screen, using an identifier of a particular screen data of the plurality of items of screen data indicated by the conference information (¶ [0132]).

As to claims 4, 17, Hamada further shows:
wherein the identifier of the particular screen data identifies a particular page of a plurality of pages of screen available for display at any one of the other communication terminals (¶ [0130]) (e.g., the page data includes the page data ID to identify a page).


The communication terminal of claim 1, wherein the screen data includes a stroke data identifier identifying stroke data of the display screen, and the circuitry is configured to download the stroke data identified with the stroke data identifier included in the screen data that is received, from the communication management apparatus (¶ [0130]).

As to claim 7, Hamada shows:
The communication terminal of claim 6, wherein the screen data includes an image data identifier identifying background image data of the display screen, and the circuitry is configured to download the background image data identified with the image data identifier included in the screen data that is received, from a memory that stores the background image data (¶ [0127]).

As to claim 8, Hamada shows:
The communication terminal of claim 7, wherein the circuitry is configured to control the display to display a stroke image generated based on the stroke data, and a background image of the background image data (¶ [0127]).

As to claim 9, Hamada shows:
The communication terminal of claim 1, wherein the plurality of items of screen data are data having been or currently shared between the other communication terminals in the conference (¶ [0206]) (e.g., a whiteboard share system).

As to claim 10, Hamada shows:
A communication system comprising:

at least one of the other communication terminals;
and the communication management apparatus configured to manage communication between the communication terminal and the other communication terminals (¶ [0191]) (e.g., the starter terminal 80 , the destination terminal 81, the participating terminal 86 , the transmission control system).

As to claim 11, Hamada shows:
The communication system of claim 10, wherein the other communication terminal is configured to transmit the background image data of a background image being displayed at the other communication terminal to store the background image data in the memory, and transmit stroke data generated at the other communication terminal to the communication management apparatus (¶ [0127]).

Claims 5, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. (US20160366281, Hamada) in view of Morita et al. (US20170034477, Morita), further in view of Higashi (US20150304416).

As to claims 5, 18, 19:
Hamada, Morita show a system substantially as claimed, as specified above. 
Morita further teaches: wherein the circuitry of the communication management apparatus is configured to determine a priority (¶ [0033]).

In the same field of invention, Higashi teaches: determining a priority of the data received based on data type. Higashi further teaches: a circuitry being configured to determine a priority in downloading the plurality of items of screen data, other than an identified screen data of the display screen, based on identifiers of the plurality of items of screen data indicated by the conference information (¶ [0046]);
wherein the circuitry of the communication management apparatus is configured to determine the priority (¶ [0046]).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Hamada, Morita, and Higashi before the effective filing date of the invention, to have combined the teachings of Higashi with the system as taught by Hamada, Morita. 
One would have been motivated to make such combination because a way to facilitate communication among users would have been obtained and desired, as expressly taught by Higashi (¶ [0046]).


It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably .
Response to Arguments
Applicant’s arguments with respect to the claims above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kato et al. 		[U.S. 10419618]
Morita et al.		[U.S. 20170012793]
Angelov et al.		[U.S. 20160253090]

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JORDANY NUNEZ/Primary Examiner, Art Unit 2171                                                                                                                                                                                            1/19/2022